Case: 17-14569   Date Filed: 05/23/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14569
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00007-RWS-JCF-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JAJUANIS ARMSTRONG,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 23, 2018)



Before JULIE CARNES, HULL, and EDMONDSON, Circuit Judges.
               Case: 17-14569     Date Filed: 05/23/2018    Page: 2 of 5


PER CURIAM:



      Jajuanis Armstrong appeals his 96-month sentence for stealing firearms, in

violation of 18 U.S.C. §§ 922(u), 924(i), and 2. He contends that the sentence is

procedurally and substantively unreasonable because the district court did not

consider the 18 U.S.C. § 3553(a) factors or adequately explain its reason for

imposing an upward variance. We see no reversible error.

      We review the reasonableness of a sentence, even when it is outside of the

guideline range, under a deferential abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, 51 (2007). A sentence may be procedurally unreasonable if

the sentencing court fails to consider the 18 U.S.C. § 3553(a) factors. Id. We

however do not require a district court to state on the record that it has explicitly

considered each of the § 3553(a) factors; we will consider it sufficient where the

district court acknowledges that it considered the defendant’s arguments and the

§ 3553(a) factors. United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007).

In sentencing a defendant, the district court “should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 551 U.S. 338, 356 (2007). The district court must explain its decision to

impose a variance from the Guidelines, providing a justification that is


                                           2
              Case: 17-14569     Date Filed: 05/23/2018    Page: 3 of 5


“sufficiently compelling to support the degree of variance.” United States v. Irey,

612 F.3d 1160, 1196 (11th Cir. 2010) (en banc) (quotation marks omitted).

      After reviewing for procedural reasonableness, we consider the substantive

reasonableness of a sentence. Gall, 552 U.S. at 51. In reviewing a district court’s

sentence for substantive reasonableness, we examine the totality of the

circumstances to determine whether the statutory factors in § 3553(a) support the

sentence in question. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). A sentence may be substantively unreasonable if a district court

unjustifiably relied on a § 3553(a) factor or failed altogether to consider pertinent

§ 3553(a) factors. United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009).

      The district court’s sentence must be “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2), including the need

for the sentence to reflect the seriousness of the offense and to promote respect for

the law, the need for adequate deterrence, the need to protect the public, and the

need to provide the defendant with educational or vocational training, medical

care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The district court

should also consider the nature and circumstances of the offense and history and

characteristics of the defendant, the kinds of sentences available, the guideline

range, pertinent policy statements of the Sentencing Commission, the need to avoid




                                           3
              Case: 17-14569     Date Filed: 05/23/2018    Page: 4 of 5


unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)–(7).

      The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in the light of the record and the § 3553(a) factors.

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The weight given to

any specific § 3553(a) factor is committed to the sound discretion of the district

court. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). As such, the

district court need not specifically address every mitigating factor raised by the

defendant for the sentence to be substantively reasonable. United States v. Snipes,

611 F.3d 855, 873 (11th Cir. 2010). We will not remand for resentencing unless

left with a definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by imposing a sentence outside

of the range of reasonable sentences based upon the facts of the case. United

States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). That we may reasonably

conclude a different sentence is appropriate is insufficient for reversal. Gall, 552
U.S. at 51.

      Armstrong’s sentence is procedurally reasonable. The district court was not

required to analyze the sequence in which he received his state and federal

sentences, but rather, the § 3553(a) factors, which the court considered and

addressed. The district court also explained its decision to vary upwards, based on


                                          4
               Case: 17-14569     Date Filed: 05/23/2018    Page: 5 of 5


the need to punish Armstrong appropriately, given the seriousness of his offense

and history, while also allowing him access to rehabilitative programs. See Irey,
612 F.3d at 1196.

      Armstrong’s sentence is substantively reasonable because the § 3553(a)

factors support his sentence. See Gonzalez, 550 F.3d at 1324. Though Armstrong

argues that his sentence is unreasonable given his personal characteristics and

asserted sentencing disparity, these things are both issues that the district court

specifically considered. The district court was entitled to afford great weight to

Armstrong’s history and characteristics. Regardless of the timing of his state and

federal cases, Armstrong does not dispute the violent nature of those offenses. See

Clay, 483 F.3d at 743. The district court used its discretion in weighing the

§ 3553(a) factors, and the sentence is not outside the range of reasonable sentences

given the facts of the case. See Croteau, 819 F.3d at 1309.

      AFFIRMED.




                                           5